Citation Nr: 1108175	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-19 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a separate compensable evaluation for a right knee surgical scar, residual of a meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from October 1941 to September 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Tiger Team at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted an increased evaluation of 30 percent for residuals of a right knee meniscectomy (rated as instability) and a 10 percent for left knee arthralgia.  Thereafter, the appellant's claims folder was returned to his local RO in Detroit, Michigan.  Although the February 2007 rating decision partially granted the appellant's claims, the Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This matter was previously before the Board in June 2009 and remanded for further development.  The case was returned to the Board, and in August 2010, the Board remanded the inextricably intertwined issue of entitlement to a separate compensable evaluation for a right knee surgical scar, residual of a meniscectomy, for a VA examination and adjudication of the issue.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the remands and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The appellant's right knee surgical scar, residual of a meniscectomy, was tender on examination in January 1960, and superficial, with no signs of skin breakdown, inflammation, edema, keloids formation, or pain, on examination in December 2010.  


CONCLUSION OF LAW

The criteria for entitlement to a separate evaluation of 10 percent, but no higher, for a right knee surgical scar, residual of a meniscectomy, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.118, Diagnostic Codes 7801-7805 (as in effect prior to October 23, 2008), and 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the appellant's claim for an increased evaluation for service-connected right knee disability, a letter dated in November 2006 fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  A letter dated in August 2010 provided specific notice for entitlement to a separate compensable evaluation for right knee surgical scar, and fully satisfied the duty to notify provisions.  The claim was adjudicated and a supplemental statement of the case was issued in December 2010.  The Court observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, the case was recently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  Hence, it need not be further discussed in this decision.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant an appropriate VA examination of the scar in December 2010, as requested in the August 2010 remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  The appellant has not reported receiving any recent treatment specifically for this condition, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The December 2010 VA examination report is thorough and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

II. Legal Criteria

The appellant's claim for an increased evaluation for his service-connected right knee disability was received on August 22, 2006.  The issue of entitlement to a separate compensable evaluation for a right knee surgical scar, residual of a meniscectomy, is inextricably intertwined with the increased rating claim.  As such, the rating period on appeal is from August 21, 2005.  38 C.F.R. § 3.400(o)(2) (2010).  

General Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 4.1 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Scars

The schedular criteria for evaluating scars have undergone revision since the appellant filed his claim.  The amendment, affecting Diagnostic Codes 7800 - 7805, was revised effective October 23, 2008.  These revisions are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54, 708 (Sept. 23, 2008).  A Veteran previously evaluated under the previous criteria may request review under the revised criteria.  Id.  In the present case, the December 2010  statement of the case appears to have considered the claim under the revised regulations.  However, as the appellant filed his claim in August 2006, the regulations in effect prior to October 23, 2008, are applicable.  Consequently, the Board has evaluated the appellant's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  There is no precedential case law or General Counsel opinion that prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule in Karnas v. Derwinski, 1 Vet. App. 308 (1991), overruled, in part, by Kuzma v. Principi, 341 F.3d 1327, 1328-29 (2003), that the appellant is entitled to the most favorable of the versions of a regulation that was revised during his appeal, allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.118 to the period on or after the effective date of the new regulation.  See 38 C.F.R. § 4.118 (2010).

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 (as in effect prior to October 23, 2008) provided ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) were rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) were rated 20 percent disabling. Scars in an area or areas exceeding 72 square inches (465 sq. cm.) were rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) were rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provided that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, would be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provided that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2008).  

Diagnostic Code 7802 provided a 10 percent evaluation for scars, other than the head, face, or neck, that were superficial or that do not cause limited motion with an area or areas of 144 square inches (929 sq. cm.) or greater.  Diagnostic Code 7803 provided for an evaluation of 10 percent for superficial unstable scars.  Diagnostic Code 7804 provided a 10 percent evaluation for superficial scars that were painful on examination.  Diagnostic Code 7805 provided that other scars should be rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).

Under the criteria of revised DC 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30  percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118 (2010).  

Under the criteria of revised Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  Ten percent is the only rating assignable under revised Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2010).  
Under the criteria of revised Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under  Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this Diagnostic Code, when applicable.  38 C.F.R. § 4.118 (2010).  

Under the criteria of revised Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2010).  

III. Analysis

A March 1946 rating decision granted service connection for a surgical scar of the right knee, residual of a meniscectomy, and assigned an initial evaluation of 10 percent, effective from September 24, 1945.  An October 1946 rating decision granted service connection for a left knee disability, and assigned a combined evaluation of 20 percent for both the left knee and the right knee disabilities, effective from September 24, 1945.  A March 1960 rating decision assigned separate evaluations for right knee instability, residual of a meniscectomy, rated 20 percent, and for arthralgia of the left knee, rated noncompensable, both effective from September 1945.  Although the text of the March 1960 rating decision noted current examination had revealed the right knee surgical scar was tender on palpation, no rating was continued or assigned for the service-connected right knee scar.  As noted above, the appellant's current claim for an increased evaluation was received on August 29, 2006.  The February 2007 rating decision on appeal granted an increased evaluation of 30 percent for right knee instability, residual of a meniscectomy, and granted an increased 10 percent rating for arthralgia of the left knee, with each rating effective from August 29, 2006.  No reference was made as to whether the appellant was entitled to a separate compensable rating for the right knee surgical scar.

As noted above, the January 1960 VA examination report reflects that the appellant had a well-healed medial meniscectomy scar, which was tender on pressure over the medial aspect of the joint.  He had full range of right knee motion.  The appellant was seen for VA examinations of his right knee in December 2006 and July 2009, however, no observations were made pertaining to his right knee scar.  The appellant's VA treatment records from November 2005 to July 2009 do not reference the right knee scar.  In compliance with the Board's August 2010 remand request, the appellant's right knee scar was evaluated in a VA examination in December 2010.  The appellant reported that since his last VA examination, his right knee was unchanged.  

On physical examination, the appellant's right knee scar had a maximum width of 0.2 cm and a maximum length of 5 cm.  The scar was not painful and there were no signs of skin breakdown.  The scar was superficial.  There was no inflammation, edema or keloid formation.  The VA examiner noted that the appellant did not have full knee extension, and that he had normal flexion of 120 degrees, and extension limited by 10 degrees.  However, the VA examiner specifically found that this was due to his arthritis in the knee, and not due to the scar.  The VA examination report reflects that the right knee scar had no effect on usual daily activities.  

As noted above, the appellant was assigned a 10 percent evaluation for his service-connected right knee scar in the March 1946 rating decision.  The January 1960 VA examination report reflects that the appellant's right knee scar was tender on palpation, and thus, continued to be symptomatic.  There is no clinical evidence of record evaluating the right knee scar until the December 2010 VA examination report.  In light of the fact that there is no evidence showing improvement of the right knee scar prior to the December 2010 VA examination, the Board does not find any basis to reduce the evaluation from 10 percent.  

Additionally, as noted above, Diagnostic Code 7804 (as in effect prior to October 23, 2008) provides for a 10 percent evaluation for superficial scars that are painful on examination.  Under Diagnostic Code 7804 (effective October 23, 2008), one or two scars that are unstable or painful on examination warrant a 10 percent rating.  The January 1960 rating decision indicated the appellant's right knee scar was tender on palpation, indicating the scar was painful.  As there is no other clinical evidence of the scar showing improvement until the December 2010 VA examination, the evidence indicates the appellant's scar was painful on examination during the rating period on appeal.  Thus, the appellant is entitled to a 10 percent evaluation under Diagnostic Code 7804 (as in effect prior to and from October 23, 2008).  

The Board finds that an evaluation in excess of 10 percent is not warranted for the service-connected right knee surgical scar, residual of a meniscectomy under the old or current diagnostic criteria for rating scars.  Under the diagnostic criteria in effect prior to October 23, 2008, as the scar is not located on the head, face, or neck, Diagnostic Code 7800 is not applicable.  An evaluation in excess of 10 percent is not warranted under Diagnostic Code 7801, as the appellant's right knee scar is not deep and does not cause limited motion.  The December 2010 VA examiner specifically found that the appellant's limitation of motion of the right knee was due to arthritis, not the scar.  The right knee scar does not cover an area of 144 square inches or greater.  Thus, an evaluation is not warranted under Diagnostic Code 7802.  As the appellant's scar is not unstable, Diagnostic Code 7803 was not applicable.  As Diagnostic Code 7804 does not provide for an evaluation in excess of 10 percent, a higher evaluation is not warranted under Diagnostic Code 7804.  Additionally, there is no evidence that the appellant has limitation of function due to the scar.  Thus, a higher evaluation is not warranted under Diagnostic Code 7805.  38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).  

The appellant is not entitled to an evaluation in excess of 10 percent for the right knee surgical scar under the criteria in effect from October 23, 2008.  As the scar is not located on the head, face, or neck, Diagnostic Code 7800 is not applicable.  The December 2010 VA examination report reflects that the appellant's scar is superficial, and thus, not deep.  Consequently, Diagnostic Code 7801 is not applicable.  As the scar does not cover an area of 144 square inches or greater, Diagnostic Code 7802 is not applicable.  Under Diagnostic Code 7804, a 10 percent evaluation is warranted for one or two scars that are unstable or painful.  An evaluation of 20 percent is warranted for three or four scars that are unstable or painful.  As the appellant only has one service-connected scar, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7804.  Finally, as there is no indication that the appellant's scars have disabling effects not considered in the rating provided, a higher evaluation is not warranted under Diagnostic Code 7805.  38 C.F.R. § 4.118 (effective October 23, 2008).  

The Board notes that the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings.  The reported symptoms are consistent with the assigned schedular evaluation.  

The Board is required to address the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321 only in cases where the issue is expressly raised by the claimant or the record before the Board contains evidence of 'exceptional or unusual' circumstances indicating that the rating schedule may be inadequate to compensate for the average impairment of earning capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this case, consideration of an extraschedular rating has not been expressly raised.  Further, the record before the Board does not contain evidence of 'exceptional or unusual' circumstances that would preclude the use of the regular rating schedule for the disability at issue.  38 C.F.R. § 3.321 (2010).

In sum, the Board finds that a separate evaluation of 10 percent, but no higher, for the right knee surgical scar, residual of meniscectomy, is warranted.  The appellant was assigned a 10 percent evaluation for a right knee surgical scar, residuals of a meniscectomy, in the March 1946 rating decision.  The January 1960 VA examination report reflects that the appellant's scar was tender on examination.  There is no evidence showing improvement of the scar prior to the December 2010 VA examination.  Thus, the record does not show any basis to reduce the 10 percent evaluation.  Moreover, under the old or current rating criteria, an evaluation of 10 percent is warranted for a painful scar.  However, for the reasons discussed above, the Board finds that an evaluation in excess of 10 percent is not warranted.  Accordingly, the separate 10 percent evaluation, but no higher, for the right knee surgical scar, residual of meniscectomy, is warranted.


ORDER

Entitlement to a separate 10 percent evaluation, but no higher, for a right knee surgical scar, residual of a meniscectomy, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


